Citation Nr: 1813212	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  10-14 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1988 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction over this matter resides with the RO in Waco, Texas.

This matter has been before the Board previously and was most recently remanded in June 2017 for additional development.  The Board finds there has been substantial compliance with its remand instructions and no further action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's pre-existing left leg condition, noted on his entrance examination report, was not aggravated by active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of left leg injury have not been met.  38 U.S.C. §§ 1153, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.
38 U.S.C. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist has been met.  All identified VA and private medical evidence has been associated with the claims file.  The Veteran has been afforded appropriate VA examinations.  The examiner who conducted the most recent examination had access to and reviewed the claims file and also examined the Veteran.  An etiology opinion was provided which was supported by adequate rationale.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C. § 1110, 1112.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.
§ 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313
 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Generally, a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.
38 U.S.C. §§ 1111, 1137 (West 2012); 38 C.F.R. § 3.304(b) (2017).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (West 2012); 38 C.F.R. 
§ 3.306(a) (2017).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153 (West 2012); 38 C.F.R. § 3.306(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R.
§ 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Residuals of Left Leg Injury

The Veteran's February 1988 entrance examination notes "cpd fx l tib & fib 1985 pins removed 1985."  As such, the left leg disorder was noted on entrance and the presumption of soundness does not attach.

The Veteran has a current diagnosis of healed left tibia/fibula fracture with closed reduction and residual pain, loss of range of motion and weakness, claimed as residuals left leg injury.  The Veteran asserts that this is the result of in-service aggravation of his pre-existing right leg fracture.

The Veteran's service treatment records (STRs) show that the Veteran was treated on March 1, 1988 for pain and swelling to fracture site.  The clinician noted the Veteran "was doing fine prior to boot camp, but now can't run or stand for long periods."  The STR notes swelling to mid distal aspect and tenderness to palpitation over the fracture site.  STRs dated March 2, 1988 note a possible new stress fracture of the tibia.  On March 3, 1988 the Veteran was referred for an orthopedic consultation.  The Medical Board issued a report on March 4, 1988 which documented the Veteran's past history prior to enlistment and his report to sick call complaining of left leg pain.  The Medical Board report states that at his orthopedic consultation, the Veteran reported experiencing a one week history of pain in the area of his fracture after doing PT.  The Veteran stated his entire shin was sore and "prevented him from running and walking without a severe limp.  Unable to run prior to active duty secondary to pain."  The physical examination revealed a well-healed scar over "tender, firm, deformity left shin."  Motor was recorded as 5/5 and x-rays were negative for a stress fracture.  The consultant diagnosed "chronic left leg pain, EPTE" and recommended the Veteran's discharge from the Navy.  After considering the Veteran's symptoms, the orthopedic findings and recommendations, past medical history, and the difficulty the Veteran had experienced and may be expected to have in military life, the Medical Board found that the Veteran was unfit for further naval service and recommended that the Veteran be discharged from the Navy as unfit for further duty.

The report of the Medical Board concluded that its judgment and opinion was that (1) The diagnosis is chronic left leg pain, EPTE; (2) The Veteran appeared before the medical board and the board found that the Veteran did not meet the minimum standards for enlistment or induction and that he did not meet those standards at the time of his entry into active service; (3) The Veteran had no unfitting physical disability incurred in or aggravated by active military service; (4) The medical board found the Veteran's present condition to be "not physically qualified" in accordance with the physical standards for enlistment or induction as opposed to physical unfitness by reason of physical disability; (5) The indicated disposition of the medical board was that the Veteran be discharged by reason of "enlisted in error"; (6) The convening authority of the medical board concurs with the board's findings and recommendation; (7) the Veteran was note considered to be unfit by reason of physical disability as defined in the Disability Evaluation manual.  The report further noted that the Veteran was informed of the contents of the report and did not desire to submit a statement in rebuttal.

The question before the Board is whether there is a permanent increase in the Veteran's symptoms that leads to a conclusion that the Veteran's pre-existing residuals of left leg injury were aggravated during service.

The Veteran submitted an emergency room treatment record dated May 31, 2008.  The Veteran sought treatment for complaint of pain in his left leg which he reported as experiencing on and off for 20 years since the car accident which resulted in a fractured tibiofibular.  The Veteran was diagnosed with acute left leg pain with history of old fracture.

The Veteran submitted medical records from the Michigan Department of Corrections which note that, in October 2009, he sought a renewal of an accommodation for a lower bunk due to his left leg.  Treatment notes from April 2010 reflect he sought treatment for complaints of chronic leg pain.  The clinician noted that the Veteran had normal strength and circulation in the left leg, and diagnosed "disorder, joint NOS, lower leg."

The Veteran underwent a VA examination in April 2013.  The examiner determined that it was unlikely that the Veteran's one month of service prior to his discharge aggravated his residuals, left leg injury.  The examiner noted that the Veteran did not experience any new or acute injury in his one month period of service.  The Veteran was noted to have left leg pain with initial recruit training and was immediately seen in sick call and transferred to orthopedics.  The examiner stated that orthopedic consultant noted the Veteran as having chronic pain existing prior to entry.  The examiner opined that it was unlikely - in this short duration - that the Veteran's pre-existing condition was aggravated beyond its natural progression especially in light of not new or acute injury.

The Veteran underwent a second VA knee and lower leg examination in September 2017.  The examiner reviewed the evidence of record and conducted a thorough examination of the Veteran.  She documented his complaints and offered an opinion as to the nature of his claimed disability, accompanied by a rationale.  Specifically, the examiner found that the Veteran's residuals of left leg injury were not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner noted that the Veteran underwent a closed reduction, fracture left tibia and fibula in June 1985.  The examiner described the Veteran's current symptoms as pain on palpation, decreased range of motion and weakness.  The examiner noted that the Veteran was not able to run prior to entry on active duty due to pain.  She documented that there was no identifiable or recorded injury or event during the Veteran's time at basic training that would have caused an increase in the severity of the left leg as it was reported that he was not able to run prior to entry into the military.  The examiner additionally noted that there were significant notable physical deformities of the leg that could have only existed from the injury and surgery that were noted by the orthopedic provider who was consulted for the medical board.

Based on the above, the preponderance of evidence is against service connection for residuals of left leg injury and the appeal must be denied.  The evidence demonstrates that the pre-existing left leg disorder was not permanently aggravated by the Veteran's period of active duty service.  There is no reasonable doubt to be resolved.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a left leg disability is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


